DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on August 24, 2022 is acknowledged.
Claims 9-11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2022.

Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities:  in line 6 of Claim 1, the term “a hill start assist system” should read –the hill start assist system” as this term was previously introduced in the earlier lines of the claim, in line 3 of Claim 4, the term “a hill start assist system” should read –the hill start assist system” as this term was previously introduced in Claim 1, from which this claim depends therefrom, and in lines 2-3 of Claim 7, the terms “a hill start assist system” should both read –the hill start assist system—since both these terms were previously introduced in Claim 1, from which this claim depends therefrom.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent No. DE 10104498 to Toth et al.
Regarding Claim 1, Toth et al disclose a parking brake apparatus for a vehicle having components of a parking brake system having all the features of the instant invention including:  a parking brake controller to (i) obtain a first signal indicative of whether a hill start assist system is installed on the vehicle (i.e., the signal occurring when the hill start assist system is powered on) and (ii) provide one or more control signals to be applied to components of the parking brake system to apply parking brakes when the first signal is indicative of a hill start assist system installed on the vehicle is present (i.e., is powered on) and a second signal indicative of the hill start assist system being activated is received (see paragraphs 0013 – 0015 of applicant’s provided translation).
Regarding Claim 2, Toth et al further disclose that (i) the first signal would inherently be embedded into a memory associated with the parking brake controller, and (ii) the second signal is received from a controller other than the parking brake controller (see paragraphs 0014 – 0017 of applicant’s provided translation).
Regarding Claim 3, Toth et al further disclose that the parking brake controller is arranged to execute program instructions of a standard parking brake control algorithm when the first signal is indicative of a hill start assist system not installed on the vehicle (see paragraph 0023 of applicant’s provided translation).
Regarding Claim 4, Toth et al further disclose that the parking brake controller is arranged to execute program instructions of a time-delay based parking brake control algorithm when the first signal indicative of the hill start assist system is installed on the vehicle is present (i.e., is powered on) and the second signal is received (see paragraphs 0013 -0015 of applicant’s provided translation).
Regarding Claim 5, see Claims 3 and 4 above.
Regarding Claim 6, Toth et al further disclose that the parking brake controller is arranged to assume that no hill start assist system is installed on the vehicle when the first signal is absent (i.e., is powered off).  In other words, if the hill start assist system is not activated, the controller would function with normal braking, as if no hill start assist system is installed on the vehicle.
Regarding Claim 12, Toth et al disclose a program storage medium readable by a computer having a memory, the medium tangibly embodying one or more programs of instructions executable by the computer to perform method steps for applying a parking brake control algorithm of a vehicle having components of a parking brake system (see paragraph 0015 of applicant’s provided translation), the method comprising the steps of Claims 3 and 4 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 10104498 to Toth et al in view of PG Publication No. 2010/0090522 to Bensch et al.
Regarding Claim 7, Toth et al disclose most all the features of the instant invention as applied above, except for the parking brake controller being arranged to provide the vehicle driver with an indication that the hill start assist system is installed on the vehicle when the first signal is indicative of the hill start assist system installed on the vehicle is present and the second signal is received. 
Bensch et al are relied upon merely for their teachings of a parking brake apparatus having a parking brake controller arranged to provide a vehicle driver with an indication (i.e., a warning sound) that a hill start assist system is installed on the vehicle when a first signal is indicative of the hill start assist system installed on the vehicle is present (i.e., is powered on) and a second signal is received (see Figure 3 and paragraphs 0053-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the parking brake apparatus of Toth et al to include a parking brake controller being arranged to provide the vehicle driver with an indication that the hill start assist system is installed on the vehicle when the first signal is indicative of the hill start assist system installed on the vehicle is present and the second signal is received as taught by Bensch et al in order to provide the driver with an audible warning that the hill start assist system has being activated and is in use. 
Regarding Claim 8, Bensch et al further disclose that the indication to the vehicle driver is in the form of an audible signal (see paragraphs 0053-0055).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,649,948 to Yanagida et al., U.S. Patent No. 8,718,867 to Monti, and U.S. Patent No. 9,014,926 also to Monti all disclose parking brake apparatus similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	08/29/22